Citation Nr: 1716742	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-01 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of right distal radius fracture, with traumatic arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 






INTRODUCTION

The Veteran had active naval service from June 1974 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This case was previously before the Board in March 2015, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action. 


FINDING OF FACT

Right wrist arthritis is manifested by pain on motion.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right wrist arthritis have not been met.  U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5215 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
Analysis

The Veteran contends that his service-connected wrist injury is more severe than is reflected by his currently assigned rating.  Specifically, the Veteran contends that after fracturing his right wrist playing football while in service in 1974, he has developed bilateral wrist arthritis, but that his right wrist has degenerated more rapidly as a result of the trauma in service.  

A January 2010 VA examination noted that there was no history of trauma other than the initial fracture, no periods of hospitalization, and no surgical history.  No deformity, instability, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, and no locking episodes or symptoms of inflammation were noted.  No symptoms of arthritis or incapacitating episodes of arthritis were noted and no assistive devices were used.  The Veteran did complain of pain, stiffness, and weakness.  There was no joint ankylosis or scars found.  X-ray results revealed mild age related changes bilaterally.  There was evidence of pain with active motion on the right side.  Range of motion measurements with active motion were: right dorsiflexion, 0-50 degrees, right palmar flexion, 0-80 degrees, right radial deviation, 0-40 degrees, and right ulnar deviation were 0-20 degrees.  There was objective evidence of pain following repetitive use testing, and range of motion decreased after repetitive use testing.  The examiner noted the Veteran's diagnosis as right distal radius condition with pain noted as having an impact on the Veteran's occupational activities.  

A January 2012 VA treatment record indicated that the Veteran had normal active range of motion without pain, but noted that his thumb was tender at the carpometacarpal joint.  The examiner noted that the Veteran's metacarpophalangeal joint range of motion was 0 to 65 degrees, his interphalangeal joint hyperextended 20 degrees and flexed 50 degrees.  X-ray testing revealed an arthritic carpometacarpal joint, having declined since the 2010 imaging.  Final impressions by the examiner revealed the right thumb carpometacarpal arthritis and old, right ring finger avulsion fracture of the distal interphalangeal joint, which had healed. 

An April 2012 VA examination confirmed the Veteran's diagnosis of right thumb carpometacarpal arthritis which was diagnosed in January 2012.  The examiner noted that currently, the Veteran complained of pain in his right wrist extending throughout his right thumb, with the Veteran reporting pain as constant and swelling occurring daily.  The Veteran reported that his disability was aggravated by repetitive action.  He was recently seen by an orthopedist who issued a soft and hard thumb splint.  Right wrist palmar flexion was found to be 80 degrees or greater, with no objective evidence of painful motion; and, right wrist dorsiflexion was found to be 45 degrees, with objective evidence of painful motion beginning at 40 degrees.  The Veteran was able to perform repetitive use testing and his right wrist palmar flexion remained 80 degrees or greater, with dorsiflexion ending at 45 degrees.  There was no additional limitation found in range of motion following repetitive use testing.  The examiner noted that the Veteran had less movement than normal, weakened movement in the right wrist, pain on movement, and swelling in his right wrist.  Additionally, the examiner noted localized tenderness and pain on palpation of joints.  Muscle strength testing showed flexion and extension both at 5/5.  No ankylosis was noted in either wrist, no arthroscopic wrist surgeries were conducted and there were no scars present. 

In an April 2012 notice of disagreement, the Veteran asserted that he had begun wearing a wrist brace six out of seven days per week for approximately 9-10 hours per day.  He noted a limited range of motion and flexion due to arthritis in his wrist.  He also complained of numbness and tingling in his thumb.  The Veteran additionally noted that while his right hand was his non-dominant hand, he used both of his hands at his job as a surgical technician. 

September 2012 VA treatment records indicated swelling around the carpometacarpal joint, tenderness to palpation around the thumb, and good range of motion in fingers.  The examiner indicated that the Veteran was wearing a splint. 

At a July 2015 VA examination, the Veteran reported constant pain with some days worse than others.  He reported wearing a splint for his right wrist pain 90 percent of the time.  He reported difficulty buttoning a shirt and playing guitar, and that he could no longer mow his lawn due to throbbing pain.  He also reported flare ups of wrist pain approximately six times in the past year, lasting for several days each with severe pain.  The examiner reported the Veteran's range of motion was all normal on his right wrist with no pain noted on his examination, no evidence of pain with weight bearing, or objective evidence of localized tenderness or pain on palpation of the joint.  After repetitive use testing, no loss of range of motion was found.  The examiner noted that the examination was not conducted during a flare up, and that the Veteran may experience pain, weakness, or fatigability during a flare up.  The examiner noted chronic pain with decreased grip in his right hand, and that the muscle strength testing showed a 4/5.  Additional x-ray testing was conducted in February 2015, which the examiner indicated showed moderate to severe degenerative changes of the first carpometacarpal joint, and decreased grip with chronic pain. 

A June 2016 VA examination once again indicated that all range of motion for the Veteran's right wrist was normal, with pain noted at palmar flexion and radial deviation; however, the examiner noted that the pain did not result in functional loss.  The examiner noted his diagnosis as osteoarthritis of the right wrist.  The Veteran reported progressive pain, especially with gripping and holding objects.  The examiner noted no objective evidence of pain on weight bearing, tenderness in the region of the metacarpal joint, no evidence of crepitus, and no ankylosis.  The Veteran was able to complete repetitive use testing with no loss in range of motion following the tests.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time.  Right wrist flexion and extension for muscle strength testing was 5/5.  The examiner noted that the Veteran was not examined during a flare up, and reported that he would be unable to evaluate functional ability during such without resorting to mere speculation.  

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for residuals of a right wrist injury.  In this regard, the Board notes that the Veteran's right wrist disability is manifested by no more than slight limitation of motion.  There is no evidence of right wrist ankylosis; in fact, the VA examiners have specifically noted that ankylosis was not present.  X-rays of record refer to effects on the same joints without further expansion to other joints.  The Veteran's chief complaint seems to be chronic pain, which is accounted for by his current rating.  Furthermore, the Veteran makes frequent complaints of more severe symptoms during flare-ups; however, there is no evidence of record that he has ever sought out treatment, from a VA or private treatment provider, during a flare-up; or, that his functional impairment during a flare-up is exceptionally more limited than that which has been found at his various VA examinations.  Therefore, a rating in excess of 10 percent for a right wrist disability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5214, 5215.

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this issue outside the norm so as to warrant an extraschedular rating.  38 C.F.R. § 3.321 (b)(1) (2016).  There is a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability of symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has related factors, such as marked interference with employment or frequent period of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Veteran's service-connected residuals of a right wrist fracture are found to be adequately rated under the available schedular criteria, and the objective findings of impairment are well documented.  There is no indication from the record that the Veteran has been hospitalized for his right wrist disability.  Additionally, the evidence in this case is not indicative of a marked interference with employment as a result of a service-connected disability.  The Board acknowledges that the Veteran uses both hands in his position as a surgical technician.  However, there is no indication that the Veteran is unable to perform the functions of his job, that he is forced to take excessive time of work, or that he has had to seek other forms of employment as a result of his right wrist disability   In fact, the June 2016 examiner even opined that the Veteran has multiple co-morbid conditions, to include cervical radiculopathy and alcoholism (currently in remission), that even when considered in conjunction with his service-connected right wrist disability, would not prevent him from attaining and maintaining employment.  Therefore, referral by the RO for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321 (2016); Bagwell v. Brown, 9 Vet. App. 337 (1996) 

ORDER

Entitlement to a rating in excess of 10 percent for residuals of a right distal radius fracture with traumatic arthritis is denied. 



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


